DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

The After-Final amendment filed on January 4, 2022 has been entered.  Claims 1, 2, 4, 7 and 13-19 are amended.  Claims 1-11 and 13-19 are pending in the application.  Applicant's amendment has overcome the objection(s) of claim 19 previously set forth in the Final Office Action mailed on November 12, 2021.

Examiner’s Note

Claim 13 recites “A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media...”  Instant Specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” [Specification, para 0120]  Therefore, claim 13 qualifies as eligible subject matter.  Similar reasoning applies to dependent claims 14-18.

Allowable Subject Matter

Claims 1-11 and 13-19 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Zhong (PG PUB US2018/0152517) teaches methods and apparatus to adaptively manage data collection devices in distributed computing systems. Example disclosed methods involve instructing a first data collection device to operate according to a first rule. The example first rule specifies a first operating mode and defining a first event of interest. Example disclosed methods also involve obtaining first data from the first data collection device while operating according to the first rule. Example disclosed methods also involve, in response to determining that the first event of interest has occurred based on the first data, providing a second rule based on the first data to the first data collection device, and providing a third rule to a second data collection device. The example second rule specifies a second operating mode and defines a second event of interest, and the examples third rule specifies a third operating mode [Zhong, Abstract].
Ebling (PG PUB US2007/0294360) teaches techniques for localized adaptation of client devices based on correlation or learning at a remote server. For example, a method for modifying a behavior of a client device in a data collection system, wherein the client device collects data and transmits data to a server, includes the following steps. The client device transmits data to the server. The server uses at least a portion of the data received from the client device to generate information that represents a modification to a behavior of the client device. The server device transmits the generated information to the client device. The client device subsequently alters the behavior of the client device based on the information received from the server [Ebling, Abstract].
Higuchi (PG PUB US2019/0372952) teaches an IoT data collection system 100 including an agent device 10 configured to acquire IoT data, a management device 20 configured to manage the agent device 10, and a server device 30 configured to receive the IoT data from the agent device 10. The agent device 10 includes a first transmission unit configured to transmit an authentication activation key to the management device 20 at startup. The management device 20 includes a collation unit configured to collate a registered activation key and the authentication activation key, and a transmission unit configured to transmit an authentication agent ID to the agent device 10 when the collation result is matched. The agent device 10 further includes a second transmission unit configured to transmit the IoT data and the authentication agent ID to the server device 30. The server device 30 includes a collation unit configured to collate a registered agent ID and the authentication agent ID, and a reception unit configured to receive the IoT data from the agent device 10 when the collation result is matched [Higuchi, Abstract].
Claudatos (PG PUB US2006/0004868) teaches method, article of manufacture, and apparatus for managing an object. In an embodiment, this comprises managing an object having content, in a system having a dynamic policy selector configured with at least one analytic policy applied to evaluate the content of the object. The object is associated to an information management policy. Classification levels may be used, in which classification levels are associated to information management policies and objects are associated with classification levels. Objects containing certain elements or related elements may be associated to form an information group, to which information management policies may be applied as a group. Storage pools may be used for managing objects with similar classification levels or information protection policies [Claudatos, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “identifying a plurality of policies to be implemented within a system, where the plurality of policies includes a plurality of characteristics, the plurality of characteristics including:

a second characteristic indicating one or more types of the data to be collected, and 
a third characteristic indicating a frequency by which the data is to be collected;
aggregating the plurality of policies to create a single aggregated policy, where the aggregated policy includes a combination of: 
an aggregated first characteristic that satisfies all of the first characteristics of all of the plurality of policies,
an aggregated second characteristic that satisfies all of the second characteristics of all of the plurality of policies, and 
an aggregated third characteristic that satisfies all of the third characteristics of all of the plurality of policies;” as set forth in independent claim 1 and similar language in independent claim 13;
“identifying a plurality of policies to be implemented within a system, where the plurality of policies include characteristics including:
an indication of one or more predetermined locations from which data is to be collected,
an indication of one or more predetermined locations where the collected data is to be stored, 
an indication of one or more types of the data to be collected, 
an indication of a frequency by which the data is to be collected, 
an indication of a level of trust to be assigned to the collected data, and 
an indication of a value to be assigned to the collected data; 
aggregating the plurality of policies to create a single aggregated policy in response to determining one or more similarities between characteristics of each of the independent claim 19.
Dependent claims 2-11 and 14-18 further limit allowed independent claims 1 and 13; therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441